Citation Nr: 1038920	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

The record reflects prior final rating decisions in April 1995 
and January 2002, with the former denying as not well grounded a 
claim for service connection for a psychiatric disorder, to 
include depression, emotional instability (i.e., a personality 
disorder), and bipolar disorder; and with the latter indicating 
an implicit reopening of the claim for service connection for 
bipolar disorder, and a denial on the merits for service 
connection for a psychiatric disorder, to include bipolar 
disorder and schizoaffective disorder.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In April 
and September of 2008, the Board remanded the then characterized 
claim for service connection for a psychiatric disorder for 
further development.  

In an August 2009 decision, the Board reopened the previously-
denied claims and denied service connection for a psychiatric 
disorder, to include bipolar disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a March 2010 Order, granted the 
parties' Joint Motion for Partial Remand (joint motion), vacating 
the Board's decision with regard to the denial of service 
connection and remanding the case for compliance with the terms 
of the joint motion.  The parties did not disturb the Board's 
finding that new and material evidence had been received to 
reopen the previously-denied claims. 

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court held that, when the Veteran specifically 
requests service connection for posttraumatic stress disorder 
(PTSD), but the medical record includes other psychiatric 
diagnoses, the claim may not be narrowly construed as only a PTSD 
claim, and should be considered as a claim for a psychiatric 
disorder.  Here, since the Veteran has been diagnosed with 
bipolar disorder, alcohol abuse, anxiety disorder, and PTSD, the 
Board has characterized the claim on appeal in accord with 
Clemons.

For the reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties noted that, along with the 
Veteran's February 2004 claim, he submitted copies of service 
personnel records, which reflect that he was recommended for an 
Undesirable Discharge on February 4, 1964; that his case was 
heard before a Field Board of Officers on February 1964; and that 
the Field Board of Officers recommended that he not receive an 
administrative discharge but be retained for further evaluation.  
The parties indicated that, even though, the findings of fact, 
opinions and recommendations of the Field Board supposedly were 
filed on the left-hand side of the Veteran's service records, no 
such documents were associated with the claims file.  Thus, the 
parties maintain that VA's duty to assist requires that the case 
be remanded for additional development to include obtaining or 
otherwise accounting for the relevant findings of fact, opinions 
and recommendations of the Field Board and any other pertinent 
documents of which VA had notice.  

The parties also agree that the Board erred by relying on an 
inadequate examination opinion to deny the Veteran's claim.  
Specifically, the parties noted that it appears that the November 
2008 examiner impermissibly ignored the Veteran's lay assertions 
that his mental disorder began or was made worse on May 16, 1963 
at the conclusion of sub duty and has continued to the present 
time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) 
(holding where the medical examiner fails to consider the 
claimant's lay statements when providing the rationale behind his 
opinion, the examination is inadequate); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  Thus, on remand, the 
parties agreed that the Board should readjudicate the matter by 
providing a new VA medical examination and by issuing a new 
decision, supported by an adequate statement of the reasons or 
bases in terms of the criteria set forth in the joint motion.

As noted in the Introduction, the RO denied the Veteran's 
original claim for service connection for emotional instability 
(a personality disorder).  The Board also notes that the Veteran 
was awarded Social Security Administration disability benefits 
based, in part, on a personality disorder.  A personality 
disorder is not a disease or injury for VA compensation purposes.  
See 38 C.F.R. § 3.303(c) (2010).  However, service connection may 
be granted, in limited circumstances, for superimposed disability 
on a constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993)).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 
2010).

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. § 
101(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(d) (2010).

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The record also reflects that the Veteran has been diagnosed with 
PTSD.  VA recently amended its regulations governing service 
connection for PTSD by liberalizing the evidentiary standard for 
establishing the required in-service stressor where the following 
requirements are satisfied.  First, the Veteran must have 
experienced, witnessed, or have been confronted by an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, and the Veteran's response to the event or circumstance 
must have involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, must confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  Id.  
Additionally, there must be in the record no clear and convincing 
evidence to the contrary, and the claimed stressor must be 
consistent with the places, types, and circumstances of the 
Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply to cases pending before the Board as of that date.  75 Fed. 
Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  On remand, VA should notify the Veteran of the 
revised regulations and give the Veteran another opportunity to 
present information and/or evidence pertinent to his appeal.

Based on the above, the Board finds that a psychiatric 
examination to clarify the Veteran's psychiatric diagnosis(es) 
and to obtain an opinion as to the etiology of any diagnosed 
disorder is needed to adjudicate the claim.  

Finally, the parties noted that the Veteran was denied due 
process because the notice informing the Veteran that he had been 
scheduled for a Travel Board hearing was not sent to the last 
known address of the appellant.  The notice letter was returned 
to sender, noting "Attempted - Not Known, Unable to Forward."  
Accordingly, on remand, VA should reschedule the hearing and 
provide the Veteran with proper notice.

Prior to scheduling the Veteran for another hearing, the Board 
finds that additional development is warranted.  In this regard, 
the Board notes that the only VA treatment records associated 
with the claims file are dated from August 15, 2003 to November 
2, 2007.  On remand, VA should obtain and associate outstanding 
VA medical records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, requesting that the Veteran 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to his claim that are not 
currently of record.  This letter should 
also apprise the Veteran of the July 2010 
revisions to the regulations pertaining to 
service connection for PTSD.

2.  After completion of 1 above, contact 
the National Personnel Records Center 
(NPRC), the Department of the Navy - Naval 
Historical Center (NHC), and the National 
Archives and Records Administration (NARA), 
if necessary, to ascertain whether any 
additional service personnel records exist, 
including a complete copy of the Veteran's 
Official Military Personnel File (OMPF) to 
obtain or otherwise account for the 
relevant findings of fact, opinions and 
recommendations of the Field Board of 
Officers held on February 12, 1964 aboard 
the USS Alfred A. Cunningham (DD-752) and 
any other pertinent documents related to a 
February 4, 1964 recommendation for an 
Undesirable Discharge, a May 18, 1963 
declaration that the Veteran was 
environmentally unadaptable for submarine 
duty by reason of lack of motivation, and 
to a fire on board the submarine 
USS Grayback (SSG 574) in August 1963, 
which killed 1 and injured 6 crewmen.  In 
contacting any records custodian, the NPRC, 
service department, NHC, or NARA, submit 
copies of the Veteran's available service 
personnel records, for consideration.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file, and VA must continue such 
efforts until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.

3.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Phoenix VA Medical Center, since 
November 11, 2007.  All records and/or 
responses received should be associated 
with the claims file.  

4.  Following completion of 1, 2 and 3 
above, arrange for the Veteran to undergo a 
VA psychiatric examination, performed by a 
psychiatrist or psychologist, to 
determine whether any psychiatric disorder 
found is related to his active duty 
service.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the examining 
physician prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.

After examination, for each psychiatric 
diagnosis other than PTSD found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the diagnosed disorder is etiologically 
related to the Veteran's period of active 
service.  In rendering the requested 
opinion, the examiner should specifically 
address: (a) whether any psychiatric and/or 
personality disorder clearly and 
unmistakably pre-existed the Veteran's 
entrance into the Navy; if so, (b) whether 
any such disorder increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such disorder).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria are met, and 
comment upon the link between the current 
symptomatology and any claimed stressor.  
In particular, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that: (1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of himself 
or others, and the Veteran's response to 
that event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror; (2) the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and (3) the Veteran's 
symptoms are related to the claimed 
stressor.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for any opinions 
expressed, in a printed report.  Such 
rationale must include a discussion of the 
Veteran's lay assertions.  If any requested 
opinion cannot be provided, the examiner 
should clearly state the reason(s) why.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claim remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate period of time 
to respond.  

6.  Then, schedule the Veteran for a Travel 
Board hearing at the Phoenix RO at the 
earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2010).  After the hearing, the 
claims file should be returned to the Board 
for further consideration in accordance 
with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


